Citation Nr: 1645441	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-05 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

2. Entitlement to an initial compensable rating for left ear hearing loss.

3. Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected bilateral tinnitus and/or left ear hearing loss.

4. Entitlement to an effective date prior to July 7, 2010 for the grant of service connection for bilateral tinnitus.

5. Entitlement to an effective date prior to July 7, 2010 for the grant of service connection for left ear hearing loss.

6. Entitlement to an effective date prior to May 14, 2010 for the grant of service connection for status post bilateral inguinal hernia surgeries, with two residual scars (herein after "hernia disability").



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to an initial compensable rating for left ear hearing loss and service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2010 rating decision, the VA granted service connection for bilateral tinnitus, effective July 7, 2010.

2.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for bilateral tinnitus prior to July 7, 2010.

3.  In a September 2010 rating decision, the VA granted service connection for left ear hearing loss, effective July 7, 2010.
4.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for left ear hearing loss prior to July 30, 2010.

5.  In a September 2010 rating decision, the VA granted service connection for a hernia disability, effective May 14, 2010.

6.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for a hernia disability prior to May 14, 2010.

7.  The Veteran is already in receipt of a 10 percent rating, the schedular maximum under Diagnostic Code 6260, for his bilateral tinnitus, and the rating schedule is adequate to evaluate the disability.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than July 7, 2010, for the award of service connection for bilateral tinnitus, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2015).

2. The criteria for an effective date earlier than July 7, 2010, for the award of service connection for left ear hearing loss, have not been met.  38 U.S.C.A.           §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2015).

3. The criteria for an effective date earlier than May 14, 2010, for the award of service connection for a hernia disability, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2015). 

4. The criteria for an initial rating in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.    §§ 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code (DC) 6260 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The current appeals are for earlier effective dates for the awards of service connection for bilateral tinnitus, a hernia disability, and left ear hearing loss, and an extraschedular initial rating for bilateral tinnitus.  Earlier effective date and initial rating issues are generally considered to be "downstream" issues.  See 38 C.F.R.                § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating or effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314 -15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.  

VA satisfied any duty to assist the Veteran in the development of the appeal.  As will be explained below, the law, and not the facts, is dispositive of the effective dates in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

With regard to the duty to assist for the increased initial rating claim, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA examinations, and the Veteran's statements. 

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of these claims.

II.  Earlier Effective Date

A.  Pertinent Statutes and Regulations

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a decision becomes final (by appellant decision or failure to timely initiate and perfect an appeal) prior to receipt of an application to reopen, the effective date of entitlement is the date of receipt of such application or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(h)(2).

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 
38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

With respect to the phrase "the date entitlement arose," the Court of Appeals for Veterans Claims (Court) has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.   Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A.       § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).   See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).   Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.   If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Earlier Effective Date for the Awards of Service Connection for Bilateral Tinnitus and Left Ear Hearing Loss

The Veteran contends that an effective date earlier than July 7, 2010 for the award of service connection for bilateral tinnitus and left ear hearing loss are warranted.  Specific argument in support of these contentions has not been submitted.

The Veteran separated from service in December 1966.  On July 7, 2010, the Veteran filed an informal claim for hearing loss and bilateral tinnitus.  The Veteran did not submit a claim of entitlement to service connection for bilateral tinnitus and/or left ear hearing loss within one year of service discharge.  Therefore, assignment of an effective date back to the day following his service discharge is not possible. 

In September 2010, the RO granted service connection for bilateral tinnitus, and assigned a 10 percent rating effective July 7, 2010.  The RO also granted service connection for left ear hearing loss in this decision and assigned an initial noncompensable rating, effective July 7, 2010.

The Board has considered whether any evidence of record prior to July 7, 2010, could serve as an informal claim in order to entitle the Veteran to an earlier effective date for bilateral tinnitus and/or left ear hearing loss.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for bilateral tinnitus and/or left ear hearing loss.   However, no document submitted prior to July 7, 2010 indicates intent to pursue a claim of entitlement to service connection for bilateral tinnitus and/or left ear hearing loss.   It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits. The provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.   Although some of the Veteran's clinical records may document complaints of bilateral tinnitus and/or left ear hearing loss, such medical records cannot constitute an initial claim for service connection as no intent to file a claim was noted.  See Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon, supra (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit). 

Although the Veteran has generally argued that VA must review specific symptoms in the record to ascertain whether a claim for a particular disability has been filed, a claim, rather than a medical record, must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  As it is the "unequivocal command" of 38 U.S.C.A. § 5110 (a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), the RO granted the earliest effective date for a grant of service connection for bilateral tinnitus and/or left ear hearing loss that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the July 7, 2010, date selected by the RO, is the earliest possible effective date here with regards to the claim for service connection for bilateral tinnitus and/or left ear hearing loss.  If entitlement arose prior to July 7, 2010, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400 (b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert v. Brown, 7 Vet. App. 352 (1995).   There is simply no legal entitlement to an earlier effective date for the award of service connection for bilateral tinnitus and/or left ear hearing loss.

While the Veteran's bilateral tinnitus and/or left ear hearing loss may have been present for many years prior to July 2010, the regulations provide that the appropriate effective date is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i). 

Importantly, the pertinent regulations specifically states that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (emphasis added).  In the instant case, given the governing legal authority, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to July 7, 2010, for the grant of service connection for bilateral tinnitus and/or left ear hearing loss.

As there is no evidence of VA receipt of a claim, formal or informal, for service connection for bilateral tinnitus and/or left ear hearing loss prior to July 7, 2010, more than a year after the Veteran's service discharge, the award of service connection for such disability may be no earlier than July 7, 2010, the date VA received his original informal claim.  Therefore, the Veteran's claims for an earlier effective date for the award of service connection for bilateral tinnitus and/or left ear hearing loss must be denied.

C.  Earlier Effective Date for Award of Service Connection for a Hernia Disability

The Veteran contends that an effective date earlier than May 14, 2010 for the award of service connection for a hernia disability is warranted.  Specific argument in support of this contention has not been submitted.

The Veteran separated from service in December 1966.  On May 14, 2010, the Veteran filed an Application for Compensation and/or Pension (VA Form 21-526) seeking service connection for a bilateral hernia condition.  He also certified that he had not ever filed a claim with VA.  The Veteran did not submit a claim of entitlement to service connection for a hernia disability within one year of service discharge.  Therefore, assignment of an effective date back to the day following his service discharge is not possible. 

In September 2011, the RO granted service connection for a hernia disability, and assigned a noncompensable rating, effective May 14, 2010.  

The Board has considered whether any evidence of record prior to May 14, 2010, could serve as an informal claim in order to entitle the Veteran to an earlier effective date for a hernia disability.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for a hernia disability.   However, no document submitted prior to May 14, 2010 indicates intent to pursue a claim of entitlement to service connection for a hernia disability.   It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits. The provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.   Although some of the Veteran's clinical records may document complaints related to a hernia disability, such medical records cannot constitute an initial claim for service connection as no intent to file a claim was noted.  See Criswell, supra; Brannon, supra.

Although the Veteran has generally argued that VA must review specific symptoms in the record to ascertain whether a claim for a particular disability has been filed, a claim, rather than a medical record, must be filed in order for any type of benefit to be paid.  Jones, supra.  As it is the "unequivocal command" of 38 U.S.C.A. § 5110 (a) that the effective date of benefits cannot be earlier than the filing of an application therefore, Rodriguez, supra, the RO granted the earliest effective date for a grant of service connection for a hernia disability that the law allows.  The exact date on which entitlement arose need not be ascertained in order to conclude that the May 14, 2010, date selected by the RO, is the earliest possible effective date here with regards to the claim for service connection for a hernia disability.  If entitlement arose prior to May 14, 2010, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400 (b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, supra; Talbert, supra.   There is simply no legal entitlement to an earlier effective date for the award of service connection for a hernia disability.

While the Veteran's hernia disability may have been present for many years prior to May 2010, the regulations provide that the appropriate effective date is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i). 

Importantly, the pertinent regulations specifically states that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (emphasis added).  In the instant case, given the governing legal authority, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to May 14, 2010, for the grant of service connection for a hernia disability.

As there is no evidence of VA receipt of a claim, formal or informal, for service connection for a hernia disability prior to May 14, 2010, more than a year after the Veteran's service discharge, the award of service connection for such disability may be no earlier than May 14, 2010, the date VA received his original claim.  Therefore, the Veteran's claim for an earlier effective date for the award of service connection for a hernia disability must be denied.

III.  Higher Initial Rating for Tinnitus

The Veteran is in receipt of a 10 percent initial rating for tinnitus.  This rating was assigned pursuant to 38 C.F.R. § 4.87, DC 6260.  The Veteran generally alleges that he is entitled to a rating in excess of 10 percent.

A veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for an initial rating in excess of 10 percent on a schedular basis must be denied.  The law, in particular the regulation governing schedular evaluation of tinnitus, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for tinnitus, left ear hearing loss, and a hernia disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral tinnitus with the established criteria found in the rating schedule.  The Board notes that tinnitus, which is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking, is evaluated as 10 percent disabling under the rating schedule when such is recurrent, regardless of whether it is perceived in one ear, both ears, or in the head.  See Dorland's Illustrated Medical Dictionary, 30th edition, p. 1914; 38 C.F.R. § 4.87, DC 6260, Note (2).  The Veteran has generally alleged experiencing such symptoms. 

There are no additional symptoms of the Veteran's bilateral tinnitus that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  Consequently, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Therefore, the Board need not proceed to consider the second Thun factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.   Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, in this case, neither the evidence nor the Veteran suggests unemployability due to his service-connected bilateral tinnitus.  Therefore, entitlement to a TDIU is not considered part of the present appeal.


ORDER

Entitlement to an effective date prior to July 7, 2010 for bilateral tinnitus is denied.

Entitlement to an effective date prior to July 7, 2010 for left ear hearing loss is denied.

Entitlement to an effective date prior to May 14, 2010 for a hernia disability is denied.

Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is denied.


REMAND

The record reflects that the Veteran's most recent VA examination for his left ear hearing loss occurred in August 2010.  The fact that a VA examination is more than six years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran's representative indicated in the October 2016 informal hearing presentation that the Veteran's hearing loss symptoms had worsened since the August 2010 VA examination.  The Board finds this statement to be evidence of possible worsening since the last VA examination.  Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected left ear hearing loss.  Snuffer, 10 Vet. App. at 400.

As to the claim of entitlement to service connection for right ear hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The August 2010 audiological examination results do not reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency in the right ear; do not reveal pure tone thresholds of 26 decibels or greater for at least three tested frequencies; and do not reveal  a speech recognition score of less than 94 percent. Therefore, these results demonstrated no current right hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  However, as stated above, the Veteran's representative recently indicated that his hearing loss symptoms have worsened since the August 2010 VA examination, raising the possibility that any hearing loss in the right ear may now meet the criteria of 38 C.F.R. § 3.385.  Therefore, a remand is necessary to obtain a new VA audiological examination and etiological opinion.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims remaining on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from October 2012 to the present, should be obtained. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Schedule the Veteran for a VA examination with an audiologist to determine the current nature and severity of his service-connected left ear hearing loss as well as the nature and etiology of the claimed right ear hearing loss.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

For each ear, the audiologist should provide numeric interpretation of any hearing tests/audiograms conducted. The audiologist should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The audiologist should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment. 

With regards to the claimed right ear hearing loss, if audiometric testing reveals hearing loss for VA purposes, the audiologist is asked to answer the following questions:

(A)  Is it at least as likely as not (a 50% or higher degree of probability) that any current right ear hearing loss is related to noise exposure during active duty service, specifically from small arm weapons, mortars and artillery.  The Board notes that the Veteran served as a infantry individual fire crewman and his in-service exposure to noise is conceded.

(B) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any right ear hearing loss for VA purposes was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected bilateral tinnitus and/or left ear hearing loss?  If aggravation is found, the audiologist should attempt to quantify the degree of additional disability resulting from the aggravation. 

In rendering each requested opinion, the audiologist must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service noise exposure and as to onset and continuity of symptoms.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims remaining on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


